
	

113 HRES 311 IH: Urging the President and Congress to take actions to fill vacancies on the Election Assistance Commission.
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 311
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Hoyer (for
			 himself, Mr. Lewis,
			 Mr. Clyburn,
			 Mr. Larson of Connecticut,
			 Mr. Brady of Pennsylvania,
			 Mr. Conyers,
			 Mr. Langevin,
			 Ms. Fudge,
			 Mr. Hinojosa, and
			 Ms. Chu) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Urging the President and Congress to take
		  actions to fill vacancies on the Election Assistance
		  Commission.
	
	
		Whereas the Election Assistance Commission (EAC) was
			 established by the Help America Vote Act of 2002 (HAVA) on a bipartisan basis,
			 with the approval of 357 Members of the House of Representatives and 92
			 Senators;
		Whereas under section 202 of HAVA (42 U.S.C. 15322), the
			 EAC was established to serve as a national clearinghouse and resource
			 for the compilation of information and review of procedures with respect to the
			 administration of Federal elections, and its conferences, reference
			 works, and instructional videos have saved State and local governments and
			 election officials millions of dollars since its establishment;
		Whereas the EAC was established by Congress to help it
			 carry out its duty to oversee Federal elections as provided in article I,
			 section IV of the Constitution of the United States while respecting the
			 primary role of States in the administration of elections;
		Whereas EAC’s guidance can help States avoid contested
			 elections that can cost tens of millions of dollars and 2012’s Hurricane Sandy
			 showed how election administrators can need the help that EAC’s Federal experts
			 can provide in dealing with unexpected situations such as natural disasters,
			 both of which demonstrate the value of EAC-produced materials covering Election
			 Management Guidelines and Contingency and Disaster Planning and of having a
			 Federal agency that election officials can call upon for guidance and advice in
			 the event that an election may be affected by unusual circumstances;
		Whereas HAVA strives to ensure that the EAC is bipartisan
			 by authorizing the Majority Leader of the Senate, the Speaker of the
			 House of Representatives, the Minority Leader of the Senate, and the Minority
			 Leader of the House of Representatives under section 203 of the Act (42
			 U.S.C. 15323) to each submit recommendations to the President for nominations
			 of individuals to serve as commissioners; and
		Whereas in spite of the great value that the EAC has
			 provided to Federal, State, and particularly local governments in administering
			 their elections efficiently as well as effectively, the EAC has been without a
			 working quorum of commissioners since 2010 and without any commissioners since
			 December 2011, denying the American people the full assistance the Commission
			 can provide: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Majority Leader of the Senate,
			 the Speaker of the House of Representatives, the Minority Leader of the Senate,
			 and the Minority Leader of the House of Representatives, to exercise the
			 authority granted by section 203 of the Help America Vote Act of 2002 (42
			 U.S.C. 15323) by each submitting to the President a recommendation for a
			 candidate to fill their respective vacancies on the Election Assistance
			 Commission;
			(2)urges President
			 Obama to consider such recommendations promptly and to submit to the Senate
			 nominations to fill all 4 vacancies;
			(3)urges the
			 Committee on Rules and Administration of the Senate to hold hearings and votes
			 promptly on those nominations; and
			(4)urges the full
			 Senate to provide each nominee who is reported favorably by the Committee with
			 an up-or-down vote on confirmation.
			
